                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              SOUTHERN DIVISION
                                    LONDON

UNITED STATES OF AMERICA,

      Plaintiff,                                                 6:18-CR-66-REW

v.
                                                                      ORDER
TRAVIS NAPIER

      Defendant.


       This matter is before the Court on the Recommended Disposition (DE 39) of the

United States Magistrate Judge Hanly A. Ingram, addressing Defendant Travis Napier’s

guilty plea as to Counts 1, 3, & 4 of the Indictment (DE 1). See also DE 38 (Minute

Entry). Defendant appeared before Judge Ingram on May 6, 2019. See id.

       After consenting to plead before a United States Magistrate Judge and engaging in

the full colloquy required by Rule 11, Napier proceeded to plead guilty. DE 39 at ¶¶ 1–2.

Judge Ingram found Defendant competent to plead and that Defendant did so in a

knowing and voluntary fashion; he further found that an adequate factual basis supported

the plea as to each essential element of the charged offenses. Id. at ¶¶ 2-3. Accordingly,

Judge Ingram recommended that the Court accept Defendant’s plea and adjudge him

guilty of the offenses charged in Counts 1, 3 & 4 of the Indictment. Id. at ¶ 4.

       Defendant had three days within which to object to Judge Ingram’s

recommendation, and he has not done so. See id. at 2–3. Nor has the United States

objected. While this Court reviews de novo those portions of a Recommended

Disposition to which a party objects, see 28 U.S.C. § 636(b)(1), it is not required to
“review . . . a magistrate[] [judge’s] factual or legal conclusions, under a de novo or any

other standard, when neither party objects to those findings.” Thomas v. Arn, 106 S. Ct.

466, 472 (1985). Where the parties do not object to the Magistrate Judge’s recommended

disposition, they waive any right to review. See Fed. R. Civ. P 59; United States v. White,

874 F.3d 490, 495 (6th Cir. 2017) ("When a party . . . fails to lodge a specific objection to

a particular aspect of a magistrate judge's report and recommendation, we consider that

issue forfeited on appeal."); see also United States v. Branch, 537 F.3d 582, 587 (6th Cir.

2008) (noting that "[t]he law in this Circuit is clear" that a party who fails to object to a

magistrate judge's recommendation forfeits his right to appeal its adoption).

       The Court thus ADOPTS the Recommended Disposition (DE 39), accepts the

plea, and ADJUDGES Travis Napier guilty of Counts 1, 3 & 4 of the Indictment. The

Court further CANCELS the jury trial as to this Defendant. The Court will enter an

Order scheduling sentencing for September 11, 2019.

       This the 13th day of May, 2019.




                                             2
